DETAILED ACTION
This action is in response to applicant’s amendment received on May 5th, 2022.
Terminal Disclaimer
The terminal disclaimer filed on May 5th, 2022 has been approved. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 11, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shoham (U.S. Publication 2012/0143084) in view of Glassman (U.S. Patent 5,086,401) and in view of Bowling (U.S. Publication 2014/0039517).
Shoham discloses a device (for example see Figure 1) comprising a tool (13) including an end effector, a handheld manipulator (11) that supports the tool and configured to be manually grasped and moved by a user, and an optical tracking system (2, 4, 6, etc.) to monitor a position of orientation of the tool relative to a target tissue in a common coordinate system. The handheld manipulator includes a housing and an actuator assembly (paragraph 38) to move the tool in two or more degrees of freedom relative to the housing. The actuator assembly includes actuators configured to move the tool in pitch, yaw, and roll relative to the housing (paragraphs 33, 36, and 38 and see Figures 2 and 3). The device further comprises a tool drive assembly (38) with a motor to actuate the tool. The device further comprises a controller (8) operatively coupled to the actuator assembly and programmed to operate the actuator assembly to move an end effector portion of the tool relative to the housing to remove a targeted volume of tissue defined by a tissue removal envelope based on at least in part upon a geometry of a prosthesis (paragraph 34) and programmed to modulate a non-zero cutting velocity of the tool based at least in part upon a location of the tool within the tissue removal envelope, i.e. being programmed to stop cutting of the tool when engaging the edge of the envelope (for example see paragraphs 16 and 25-39). Shoham fails to disclose the device further comprising an arm assembly and an interface coupling the handheld manipulator to an arm assembly, wherein the arm assembly compensates for the effects of gravity.
Regarding the device further comprising an arm assembly and an interface coupling the handheld manipulator to an arm assembly, Glassman teaches a device (for example see Figure 1) comprising a tool (22), a manipulator (36) to support the tool, and a tracking subsystem (28, 32, etc.), wherein the device further comprises an arm assembly (14, J1, J2, etc.) to support the manipulator and the manipulator comprises an interface (a wrist joint between the arm and the manipulator near sensor 20) for connecting the arm assembly to the manipulator in order accurately position the tool (column 3 lines 7-24). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device of Shoham further comprising an arm assembly and an interface to connect the manipulator to the arm assembly in order to accurately position the tool. 
The invention of Shoham as modified by Glassman discloses a device wherein the arm assembly comprises motors and sensors to monitor the position of the arm assembly and the tool (column 3 line 7 to column 4 line 9 and column 5 lines 12-61), wherein the arm assembly including the motors and sensors are capable of being programmed to compensate for the effects of gravity upon the arm assembly and the tool. The invention of Shoham as modified by Glassman discloses a device wherein the arm assembly includes a first elongate member (the elongate member between PM 18 and J4), a second elongate member (the elongate member between J4 and J3), a first joint (PM) acting between the first member and the manipulator, and a second joint (J4) acting between the elongate members. 
Regarding the arm assembly compensating for the effects of gravity, Bowling teaches a device (for example see Figure 4-5 and Figures 13A-13E) comprising a tool, a manipulator, a tracking subsystem, and an arm assembly, wherein the arm assembly is design to compensate for the effects of gravity in order to hold the tool in the desired position (for example see paragraphs 280, 324, 325, 335, 338, 340, and 373). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device of Shoham as modified by Glassman wherein the arm assembly compensates for the effects of gravity in order to hold the tool in the desired position. 
Allowable Subject Matter
Claims 14-18, 20-22, and 24-26 allowed.
 Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant’s arguments with respect to claims 1-8, 11, and 12 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775